J-S30005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CONFESOL PADUANI                           :
                                               :
                       Appellant               :   No. 553 EDA 2022

             Appeal from the PCRA Order Entered January 24, 2022
                In the Court of Common Pleas of Monroe County
               Criminal Division at No: CP-45-CR-0002194-2018


BEFORE:      STABILE, J., McCAFFERY, J., and PELLEGRINI, J.*

MEMORANDUM BY STABILE, J.:                          FILED NOVEMBER 14, 2022

        Appellant, Confesol Paduani, appeals from the January 24, 2022 order

entered in the Court of Common Pleas of Monroe County, denying his petition

for collateral relief filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546.           Appellant contends the PCRA court erred in

dismissing his petition because trial counsel, inter alia, failed to file a direct

appeal, failed to object to acts that occurred outside the Commonwealth, and

failed to object to Appellant being charged with and sentenced for multiple

conspiracy offenses. Following review, we affirm.

        The PCRA court provided the following factual background and

procedural history:


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S30005-22


     In 2018, [Appellant] and his girlfriend, Cynthia Delgado, were
     charged with various crimes after kidnapping a minor child and
     transporting him across state lines to commit a sex act. Following
     a jury trial which occurred from January 14 to January 17, 2020,
     the jury found [Appellant] guilty of Kidnapping to Facilitate a
     Felony, Unlawful Contact with a Minor—Sexual Offense,
     Interference with Custody of a Child, Endangering the Welfare of
     a Child, Luring Child into Motor Vehicle, Conspiracy—Kidnap to
     Facilitate a Felony, Conspiracy—Intimidation of Witness/Victim to
     Withhold Testimony, Conspiracy—Unlawful Contact with a Minor—
     Sexual Offense, Conspiracy—Interference with Custody of a Child,
     and Conspiracy—Endangering the Welfare of a Child.

     [Appellant] filed an application to represent himself at the
     sentencing hearing. However, after the court’s instruction at the
     sentencing hearing that he would be held to the same standard as
     an attorney if he did so, [Appellant] proceeded with counsel.
     [Appellant] was sentenced on June 19, 2020, to an aggregate
     period of incarceration of 9 to 18 years, to be followed by 6 years
     of probation. On June 25, 2020, at [Appellant’s] request, his trial
     counsel, James Fuller, Esq., filed a motion to withdraw his
     appearance. This court discharged Attorney Fuller by Order on
     July 6, 2020 and advised [Appellant] that he had thirty days from
     June 19, 2020 to file an appeal with the Pennsylvania Superior
     Court. [Appellant] took no further appellate action.

     [Appellant] filed a pro se PCRA petition on July 20, 2020 which
     was amended by his counsel on May 20, 2021 [asserting ten
     claims of trial counsel ineffectiveness].

PCRA Court Opinion, 1/24/22, at 1-3.

     The PCRA court conducted a hearing on September 20, 2021. Following

the submission of briefs on behalf of Appellant and the Commonwealth, the

court issued an order on January 24, 2022, denying Appellant’s petition. This

timely appeal followed.   Both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.




                                    -2-
J-S30005-22


      In this appeal, Appellant asks us to consider eight issues, which we have

reordered for ease of discussion as follows:

   1. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for failing to file an appeal when requested
      and for the trial court’s failure to reinstate Appellant’s direct
      appellate rights?

   2. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for permitting acts outside the
      Commonwealth to be introduced at trial?

   3. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for not objecting to an inappropriate
      duplication of conspiracy charges?

   4. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for failure to call exculpatory witnesses?

   5. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for failure to call expert witnesses?

   6. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for failure to present a mental illness
      defense?

   7. Did the trial court commit reversible error when it failed to find
      trial counsel ineffective for failure to object to inflammatory
      comments by the prosecution?

   8. Did the trial court commit reversible error when it denied
      Appellant’s petition pursuant to [the PCRA]?

Appellant’s Brief at 2-3 (some capitalization omitted).

      On appeal from the denial of a PCRA petition, we “examin[e] whether

the PCRA court’s findings of fact are supported by the record, and whether its

conclusions of law are free from legal error.” Commonwealth v. Busanet,

54 A.3d 35, 45 (Pa. 2012) (citation omitted). “Our scope of review is limited


                                      -3-
J-S30005-22


to the findings of the PCRA court and the evidence of record, viewed in the

light most favorable to the party who prevailed in the PCRA court

proceeding.” Id.

       Appellant frames each of his issues in terms of “trial court error,” with

each of the first seven issues asserting an underlying claim of trial counsel

ineffectiveness.      We examine these issues in terms of the underlying

ineffectiveness claims. With respect to ineffectiveness claims, our Supreme

Court has stated:

       It is well-settled that counsel is presumed to have been effective
       and that the petitioner bears the burden of proving counsel’s
       alleged ineffectiveness. Commonwealth v. Cooper, 596 Pa.
       119, 941 A.2d 655, 664 (2007). To overcome this presumption,
       a petitioner must establish that: (1) the underlying substantive
       claim has arguable merit; (2) counsel did not have a reasonable
       basis for his or her act or omission; and (3) the petitioner suffered
       prejudice as a result of counsel’s deficient performance, “that is,
       a reasonable probability that but for counsel’s act or omission, the
       outcome of the proceeding would have been different.” Id. A
       PCRA petitioner must address each of these prongs on
       appeal. See Commonwealth v. Natividad, 595 Pa. 188, 938
       A.2d 310, 322 (2007) (explaining that “appellants continue to
       bear the burden of pleading and proving each of
       the Pierce[1] elements on appeal to this Court”). A petitioner’s
       failure to satisfy any prong of this test is fatal to the
       claim. Cooper, 941 A.2d at 664.

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018).




____________________________________________


1 Commonwealth v Pierce, 786 A.2d 203, 213 (Pa. 2001) (reiterating the
well-settled elements of the ineffectiveness test, as rephrased in Cooper and
quoted in this excerpt from Wholaver).


                                           -4-
J-S30005-22


      In his first issue, Appellant contends that trial counsel was ineffective

for failing to file a direct appeal. Citing Commonwealth v. Lantzy, 736 A.2d

564, 571 (Pa. 1999), Appellant correctly explains that counsel will be found

ineffective per se “where the defendant established that he requested counsel

to file a direct appeal and counsel disregarded the request.” Appellant’s Brief

at 15. However, the PCRA court recognized that “[b]efore a court will find

ineffectiveness of trial counsel for failing to file a direct appeal, Appellant must

prove that he requested an appeal and that counsel disregarded this request.”

PCRA Court Rule 1925(a) Opinion, 3/7/22, at 3 (quoting Commonwealth v.

Touw, 781 A.2d 1250, 1254 (Pa. Super. 2001)).

      Here, the trial court imposed judgment of sentence on June 19, 2020.

As the PCRA court explained:

      Although [Appellant] sent a letter to Attorney Fuller on June 20,
      2020 in which he asked Attorney Fuller to file a direct appeal, this
      letter also requested that Attorney Fuller immediately withdraw as
      counsel so that [Appellant] could file his appeal pro se. Attorney
      Fuller promptly filed a motion to withdraw and was discharged as
      counsel on July 6, 2020. The July 6, 2020 order advised
      [Appellant] that he had thirty days from June 19, 2020 to file an
      appeal with the Pennsylvania Superior Court. [Appellant] failed
      to do so. [Appellant’s] own error cannot be remedied through a
      PCRA petition.

Id. at 3-4 (references to court filings omitted). Despite the admonition from

the trial court that he had thirty days from June 19 to file an appeal, Appellant

did not file a pro se notice of appeal by July 19, 2020. Instead, Appellant filed

a PCRA petition on July 20, 2020, complaining that his former counsel was




                                       -5-
J-S30005-22


ineffective for failing to file a notice of appeal.2 Appellant’s first issue clearly

lacks arguable merit. Having failed the first prong of the Pierce test, and

because failure to satisfy any prong is fatal to a PCRA claim, Appellant’s first

issue fails.

       Appellant next argues trial counsel ineffectiveness for failure to object

to   testimony     relating    to   criminal     acts   that   occurred   outside   the

Commonwealth. As the PCRA court observed, Appellant’s allegation is easily

contradicted by the transcript from Appellant’s trial, including the following

excerpt quoted in the PCRA court’s Rule 1925(a) opinion.

       MR. FULLER: Your Honor, I’m going to object. Can we approach?

       THE COURT: Yes.

       MR. FULLER: My objection officially is relevance because none of
       this happened in Pennsylvania, let alone Monroe County. The
       testimony was that they were in South Carolina. They may be in
       North Carolina, South Carolina. We don’t know, but we do know
       they’re not in Pennsylvania, let alone Monroe County.            My
       objection is as to relevance because it’s not relevant to any crime
       that happened in Monroe County.

       PROSECUTOR: Your Honor, it is relevant to a crime that happened
       in Monroe County because we charged them with kidnapping with
       the intent to facilitate a felony. The felony is having sex with a
       minor child.

       THE COURT: I’m going to overrule the objection.


____________________________________________


2 Although Appellant suggests that Attorney Fuller was counsel of record for
Appellant “[a]t the time of trial, the sentencing and for the thirty (30) days
that followed,” Appellant’s Brief at 18 (emphasis added), the record confirms
that counsel was discharged by order entered on July 6, 2020, thirteen days
before the deadline for filing a notice of appeal.

                                           -6-
J-S30005-22


PCRA Court Rule 1925(a) Opinion, 3/7/22, at 4 (quoting Notes of Testimony

(“N.T.”), Trial, 1/14/20, at 156-57). See also N.T., Trial, 1/15/20, at 48-50;

93-100. The PCRA court determined that trial counsel “objected to evidence

of acts occurring outside of Pennsylvania on multiple occasions. This claim is

baseless.” Id. at 5.

        Our review of the record supports the PCRA court’s conclusion. Because

Appellant’s second issue lacks arguable merit, his claim fails.

        In his third claim, Appellant argues trial counsel ineffectiveness for not

objecting to “an inappropriate duplication of conspiracy charges.” Appellant’s

Brief at 3. The PCRA court rejected this argument, noting that a petitioner

must prove he was prejudiced by counsel’s action or inaction. PCRA Court

Rule 1925(a) Opinion, 3/7/22, at 5.

        Here, the Commonwealth countered Appellant’s claim, noting there had

been “no showing of prejudice with regard to the charging of multiple

conspiracy counts.        Most significantly, a review of the June 19, 2020

sentencing order reveals that the only count of conspiracy that [Appellant]

received a consecutive sentence on was Count 7[.] All other conspiracy counts

. . . were run concurrently.” Commonwealth Brief in Opposition to Defendant’s

PCRA Petition, 11/17/21, at 8.3 The PCRA court similarly noted that Appellant




____________________________________________


3   The Commonwealth did not file a brief with this Court.


                                           -7-
J-S30005-22


received a consecutive sentence, i.e., a sentence consecutive to other non-

conspiracy counts, on only one count, commenting:

       [Appellant] has failed to show he was prejudiced by this charging
       strategy; he received a sentence equivalent to being charged with
       one general count of conspiracy. Further, even if [Appellant] was
       instead charged with one general count of conspiracy with multiple
       objectives, all evidence introduced at trial would still have been
       admissible to substantiate [Appellant’s] multiple objectives. Thus,
       [Appellant] cannot show prejudice as to the admission of evidence
       substantiating the conspiracy or as to the sentence imposed for
       the same.

PCRA Court Rule 1925(a) Opinion, 3/7/22, at 5. We agree. Because failure

to satisfy any prong of the Pierce test is fatal to an ineffectiveness claim,

Appellant’s failure to satisfy the prejudice prong defeats his claim with respect

to multiple conspiracy charges and sentences.

       In his fourth and fifth claims, Appellant contends trial counsel was

ineffective for failing to call exculpatory and expert witnesses, respectively.

The PCRA court did not address these issues in its opinion in light of Appellant’s

failure to address them in his reply memorandum filed with the PCRA court.

However, the court did announce that “the court finds them without merit.”

PCRA Court Rule 1925(a) Opinion, 3/7/22, at 5.4 Although Appellant did not

address the issues in his reply memorandum, he did discuss them in his

original memorandum filed with the PCRA court and, more importantly,



____________________________________________


4 The court’s general pronouncement regarding lack of merit refers not only
to Appellant’s fourth and fifth issues, but also to his sixth and seventh issues,
which will be discussed infra.

                                           -8-
J-S30005-22


preserved them in his Rule 1925(b) statement and discussed them in the brief

filed with this Court. Therefore, we shall address them.

      Regarding exculpatory witnesses, Appellant cites cases that refer to the

overwhelming need for character evidence “in a case such as this,” Appellant’s

Brief at 24, and argues that counsel’s failure to subpoena exculpatory

witnesses provided to counsel by Appellant constitutes ineffectiveness.

However, as the Commonwealth recognizes, counsel “did attempt to contact

and subpoena any witness identified by [Appellant], however, none

responded.” Commonwealth Brief in Opposition to Defendant’s PCRA Petition,

11/17/21, at 5. See also N.T., PCRA Hearing, 9/20/21, at 9-10. Moreover,

as the Commonwealth observed, Appellant failed to establish that any

witnesses existed, that they were available and willing to testify for the

defense, and that the absence of their testimony was so prejudicial as to have

denied Appellant a fair trial. Commonwealth Brief in Opposition to Defendant’s

PCRA Petition, 11/17/21, at 5 (citing Commonwealth v. Johnson, 966 A.2d

523, 536 (Pa. 2009) (explaining petitioner’s burden to satisfy requirements of

Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052 (1984), with

respect to potential witness claims)). Therefore, Appellant’s fourth claim lacks

merit.

      Appellant’s fifth issue claims ineffectiveness for failure to call an expert

witness, in this case, clinical and forensic psychologist, Frank M. Dattilio,

Ph.D., who conducted a psychological and sexual risk assessment of


                                      -9-
J-S30005-22


Appellant.    Appellant notes that to satisfy the arguable merit prong of the

Pierce test, a petitioner must prove that the expert was available and willing

to testify, that counsel should have known about the witness, and that the

petitioner was prejudiced by the absence of testimony. Appellant’s Brief at

25. Appellant then cites a number of cases in which the failure to call an

expert prejudiced the defendants. Id. at 25-27. However, his “argument”

does not go beyond mention of the cited cases. Nowhere does Appellant offer

any proof or even any suggestion that the failure to call Dr. Dattilio prejudiced

Appellant. At a minimum, Appellant has failed to satisfy the prejudice prong

of the Pierce test.

      Moreover, as the Commonwealth correctly contends,

      Attorney Fuller did not subpoena Dr. Dattilio or seek to admit
      evidence of mental illness as neither would have been relevant to
      or admissible at trial. Dr. Dattilio determined that [Appellant] was
      competent to stand trial, and said conclusion was supported [in a
      more recent] evaluation. Apart from competency, the only other
      appropriate mental health evidence to be admitted during the trial
      would address a diminished capacity defense.              However,
      diminished capacity is an extremely limited defense [available
      under circumstances that do not exist in this case].

Commonwealth Brief in Opposition to Defendant’s PCRA Petition, 11/17/21, at

6 (citation omitted; cleaned up). Because Appellant is unable to demonstrate

that he was prejudiced by the failure to call Dr. Dattilio as an expert witness,

his fifth claim fails.

      Appellant’s sixth issue is related to the issue involving Dr. Dattilio. In

this iteration, Appellant contends that trial counsel was ineffective for failing


                                     - 10 -
J-S30005-22


to present a mental illness defense. We note that Attorney Fuller testified that

whether mental health issues (or sexual issues with respect to possible

sexually transmitted diseases) “would have any play in anything would not be

the ultimate distinction of innocence or guilt.” N.T., PCRA Hearing, 9/20/21,

at 9.    Perhaps more importantly, Appellant has not explained how he was

prejudiced by the lack of testimony concerning any mental illness. In fact,

Appellant has failed to develop the issue at all. In his brief, Appellant merely

suggests that “[t]rial counsel ignored admissible evidence tending to establish

a viable defense.     To that end, trial counsel failed to present evidence of

[Appellant’s] mental illness.” Appellant’s Brief at 27. Appellant then cites

cases with parenthetical indications of their holdings of ineffectiveness but

does not explain in what way trial counsel was ineffective with regard to

Appellant’s alleged mental illness, or even what mental health issue was

involved. Appellant has failed to develop this issue and has failed to prove

that he was prejudiced by the absence of mental illness evidence. Appellant’s

sixth issue fails.

        In his seventh issue, Appellant contends trial counsel was ineffective for

failing to object to “prejudicial and inappropriate remarks made by the

Commonwealth during the closing arguments.” Appellant’s Brief at 28. Once

again, Appellant has failed to develop this issue in any meaningful way but

instead simply cites case law regarding closing arguments.




                                      - 11 -
J-S30005-22


      In his brief, Appellant does not identify any offensive language

attributable to counsel for the Commonwealth in her closing argument. In the

course of the PCRA hearing, Appellant’s counsel did ask Attorney Fuller why

he did not object to the prosecutor’s “overuse” of the term “predator” when

describing Appellant and his co-defendant, noting that the term was used “no

less than 13 times during her closing argument.”         N.T., PCRA Hearing,

9/20/21, at 14-15. Trial counsel responded that the prosecution may argue

what she wants in closing. He explained, “I wasn’t going to object to a closing

unless [it was] something I thought was egregious. If that was the theme of

her closing, I wasn’t going to object to it.” Id. at 15. Counsel provided a

reasonable basis for not objecting to remarks made by the prosecution in

closing.   As such, Appellant is not able to satisfy the second prong of the

Pierce test. Even if the issue did not fail for being undeveloped, it would

nevertheless fail.

      In his final issue, Appellant presents the all-encompassing claim of trial

court error for denying Appellant’s petition.    Appellant did not separately

address this issue in his brief. Instead, Appellant provided case law and a

framework for reviewing a PCRA court’s denial of a petition and then discussed

each of the seven claims of ineffectiveness discussed above. As Appellant

correctly recognized, this Court’s review of a PCRA court’s determination is

limited to whether the court’s determination is supported by the record and is

free of legal error. Based on our review, we find the PCRA court’s factual


                                    - 12 -
J-S30005-22


findings have support in the record and that its legal conclusions are free of

error. Therefore, we shall not disturb the PCRA court’s denial of Appellant’s

petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                                    - 13 -